Russell, Chief Justice.
1. Under the evidence the offense of voluntary manslaughter was involved in this case, and the court erred in failing to give in charge the law applicable to that offense.
2. If either grade of involuntary manslaughter was involved, it was so only by the defendant’s statement; and the court did not err in failing to charge the law applicable thereto, in the absence of a timely and proper written request.
3. There was no evidence to authorize a charge on the subject of flight, . and a charge upon that subject was erroneous.
4. Other grounds of the motion for new trial present no sufficient ground for reversal.
5. The court erred in overruling the motion for new trial.

Judgment reversed.


All the Justices concur.